DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/05/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 2-18 under pre-AIA  35 U.S.C. 103(a) have been fully considered but they are moot in view of the new grounds of rejection. 
Response to Amendment
4.	In response to the amendment, the rejection of claims 2-18 under 35 U.S.C. 112 is withdrawn.        
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 2, 3, 6-7, 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon, JR. et al. (US Patent Publication 2007/0024706, hereinafter Brannon) in view of Ma et al. (US Publication 2013/0097309, hereinafter Ma). 
Regarding claim 2, Brannon discloses a method for adaptive bitrate streaming, the method comprising: 
receive multimedia content, where the multimedia content comprises source video data having a primary resolution, a primary display aspect ratio, a primary sample aspect ratio, and a primary frame rate (Brannon, par. 0050 through par. 0055, video streams captured by camera as video source inherently have original resolution, sample aspect ratio, and frame rate which are considered as primary resolution, primary display aspect ratio, and primary frame rate; para. 0065, a default pixel dimension/size is considered as primary sample aspect ratio);
determining a plurality of encoding combinations, wherein each encoding combination comprises one of a plurality of resolutions and one of a plurality of sample aspect ratios, wherein the resolution and the sample aspect ratio of each encoding combination results in a common display aspect ratio corresponding to the primary display aspect ratio of the source video data (Brannon, para’s 0006-0009, 0034-0035, and 0060-0068, generate video streams having various rates and resolutions; para. 0065, the primary sample aspect ratio is one of a plurality of the plurality of sample aspect ratios, e.g., square and rectangular sample aspect ratios as known in the art; a maximum bitrate can be determined given a resolution and selected frame rate; many users configure their conventional cameras/video sources to generate video in one of two basic categories: A) better resolution at lower frame rates, e.g. 640H.times.480V @ 5 fps with 4/3 display aspect ratio or B) lower resolutions at higher frame rates, e.g., 320H.times.240V @ 15 fps with 4/3 display aspect ratio);  
determining a recommended encoding combination for each maximum bitrate level of a plurality of maximum bitrate levels (Brannon, para’s 0006-0009, 0034-0035, and 0060-0068, generate video streams having various rates and resolutions; a maximum bitrate level from a plurality of maximum bitrate levels can be determined given each combination of a resolution and selected frame rate);  
encode the source video data as the plurality of alternative streams for each maximum bitrate level of the plurality of bitrate levels, wherein each alternative video stream is encoded with the recommended encoding combination for each maximum bitrate level (Brannon, par. 0050 through par. 0055, encoding source video streams into a plurality of digital video output streams);
storing the plurality of alternative video streams on a set of servers; and streaming the multimedia content to a playback device using the plurality of alternative video streams (Brannon, para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices).
Brannon does not explicitly disclose but Ma discloses where each maximum bitrate level is associated with an alternative video stream of a plurality of alternative video streams and corresponds to a typical network connection data rate of a plurality of typical network connection data rates (Ma, para’s 0012-0017, 0031, and 0046, video segment with a higher bitrate is provided if excess bandwidth exists and the client allows for it with delivery data rate; segment for a lower bitrate is provided if network congestion is detected. This disclosure indicates different maximum bitrate levels can be determined based on different levels of data rates corresponding to available bandwidth, network traffic condition, and client device characteristics. Segment bitrate may be provided according to information in the playlist or manifest file. Segment bitrate must also take into account the video resolution of the video encoded at that bitrate. If the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Ma’s features into Brannon’s invention for enhancing user’s viewing experience by providing video adaptively encoded according to network traffic and data rate. 

Regarding claim 3, Brannon-Ma discloses the method of claim 2, wherein each encoding combination further comprises a frame rate, wherein the maximum bitrate for each encoding combination is a maximum bitrate threshold beyond which higher video quality can be achieved using a higher resolution than the resolution at the frame rate of the encoding combination and the recommended bitrate is a maximum predetermined bitrate of a plurality of predetermined bitrates that is not greater than the maximum bitrate threshold (Brannon, par’s 0006-0009 and 0062-0068, a maximum bitrate can be determined given a resolution and selected frame rate; many users configure their conventional cameras/video sources to generate video in one of two basic categories: A) better resolution at lower frame rates, e.g. 640H.times.480V @ 5 fps, or B) lower resolutions at higher frame rates, e.g., 320H.times.240V @ 15 fps; the bitrate associated with the highest resolution stream is the maximum bitrate threshold; the higher resolution can be selected dynamically if bandwidth is available; Ma, para’s 0066-0068, claims 5, 14, and 19, the playlist/manifest is modified to remove bitrates whose video resolution exceed a maximum resolution as set by the global or subscriber policies. In another embodiment, the order of the remaining bitrates is changed so that the lowest, non-audio-only bitrate will be played first by the client. In another embodiment, the order of the remaining bitrates is changed so that the highest bitrate will be played first by the client. In another embodiment, the order of the remaining bitrates is changed so that the highest bitrate which falls below the current bandwidth estimate will be played first by the client; para. 0020, the dynamic rate adaptation algorithm verifies that the resolution of the selected bitrate video does not exceed subscription resolution limits).
The motivation and obviousness arguments are the same as claim 2.

Regarding claim 6, Brannon-Ma discloses the method of claim 3, wherein the maximum bitrate threshold for each encoding combination is determined irrespective of the content of the video (Brannon, par. 0006 through par. 0009, a maximum bitrate can be determined given a resolution and selected frame rate, and obviously no restriction on the content of the video is applied when determining the maximum bitrate).

Regarding claim 7, Brannon-Ma discloses the method of claim 3, wherein the plurality of predetermined bitrates corresponds to maximum effective data rates of network connections of playback devices (Brannon, par’s 0006, 0007, bitrate can range between a high value and a low value that corresponds to level of video compression and quality of the received video; to enable the viewing client to simultaneously watch multiple video sources using conventional video streaming technology, it is possible to reduce the resolution, i.e., horizontal & vertical dimensions, of the video images, reduce the frame rate of the video stream, and/or to increase the compression factor used to compress the video stream into a lower bitrate to alleviate network band width/data rate; par. 0034, a video can be encoded with the optimal video stream type/rate, including optimal bitrate based on network bandwidth or data rates; the system can obviously provide a plurality of predetermined bitrates that corresponds to maximum effective data rates of network connections of playback devices).

Regarding claim 9, Brannon-Ma discloses the method of claim 2, wherein different alternative video streams encode the source video data at different frame rates (Brannon, par. 0009, encoding each stream at different frame rate).

Regarding claim 10, Brannon-Ma discloses the method of claim 2, wherein the plurality of predetermined bitrates correspond to a predetermined network connection maximum data rate typically experienced by a set of playback devices that use a particular technology and Internet Service Provider to connect to the Internet (Brannon, par. 0034, a video can be encoded with the optimal video stream type/rate, including optimal bitrate based on network bandwidth with maximum data rates; encoding data stream bitrate corresponding to data rate typically experienced by a set of playback devices that use a particular technology and Internet Service Provider to connect to the Internet is well known in the art).

Regarding claim 11, this claim comprises limitations substantially the same as claim 2; therefore, it is rejected for the same reasons set forth.

Regarding claim 12, this claim comprises limitations substantially the same as claim 2; therefore, it is rejected for the same reasons set forth wherein the first sample aspect ratio is equal to the primary sample aspect ratio (Brannon, para. 0065, a default primary sample aspect ratio can be the same as the first sample aspect ratio).

Regarding claim 13, Brannon-Ma discloses the method of claim 2 further comprising:
generating a top-level index that describes the plurality of alternative video streams; and storing the generated top level index on the set of servers, wherein streaming the source content comprises:
providing the top level index to the playback device; receiving a request for the multimedia content from one of the plurality of alternative video streams from the playback device; and providing the requested content to the playback device (Brannon, par. 0060 and 0068, obtaining attributes and parameters of a video stream, i.e., encoding profile, includes bitrate parameters that represent maximum bitrate based on network bandwidth/maximum data rate; para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices).

Regarding claim 14 Brannon-Ma discloses the method of claim 13, wherein the top-level index is dynamically generated in response to the request for the multimedia content (Brannon, para’s 0060, 0068, 0070-0075, storing a plurality of alternative video streams on servers, and dynamically streaming video to requesting devices is well known in the art).

Regarding claim 15, Brannon-Ma discloses the method of claim 13, wherein the received request uses the HTTP protocol (Brannon, para’s 0085 and 0102, request media via HTTP is well known in the art).

Regarding claim 16, Brannon-Ma discloses the method of claim 2, wherein:
encoding the source video data comprises analyzing a quality of the encoded source video data; and when the quality of the encoded source video does not meet a threshold value: modifying the recommended encoding combination; and re-encoding the source video data using the modified recommended encoding combination (Brannon, para’s 0070-0075, storing a plurality of alternative video streams on servers, and streaming video to requesting devices; by providing alternative video streams encoded at different quality levels and/or according to varying network condition, the system can perform analyzing a quality of the encoded source video data, and when the quality of the encoded source video does not meet a threshold value, modifying the recommended encoding combination, and re-encoding the source video data using the modified recommended encoding combination).

Regarding claim 17, Brannon-Ma discloses the method of claim 16, wherein the threshold value is a quality of the source video content at a maximum frame rate (Brannon, par. 0009, encoding each stream at varying frame rate including a maximum frame rate).

7.	Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon-Ma, as applied to claim 3 above, in view of Imamura et al. (US Publication 2008/0253454, hereinafter Imamura). 
Regarding claim 4, Brannon-Ma discloses the method of claim 3. 
Brannon-Ma discloses determining the maximum bitrate threshold based upon the resolution and frame rate for the encoding combination (see Brannon, par. 0062, the resolution and frame rate are determined and selected when the maximum bitrate stream is selected), but does not explicitly disclose determining the maximum bitrate threshold using an adjusted number of macroblocks per second determined based upon the resolution and frame rate.
Imamura discloses determining the maximum bitrate threshold using an adjusted number of macroblocks per second determined based upon the resolution and frame rate (Imamura, par. 0054, adjusting the bit rate to a maximum bit rate based on the number of macroblocks per unit time). 
Accordingly, the combination of Brannon-Ma and Imamura disclose determining the maximum bitrate threshold using an adjusted number of macroblocks per second determined based upon the resolution and frame rate for an encoding combination. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Imamura's feature into Brannon-Ma's system because doing so would enhance user’s viewing experience by providing the best possible encoding format.

Regarding claim 5, Brannon-Ma-Imamura discloses the method of claim 4, wherein the adjusted number of macroblocks per second is adjusted based on an adjustment factor computed for each frame rate of a plurality of frame rates (Brannon, par’s 0006, 0007, bitrate can range between a high value and a low value that corresponds to level of video compression and quality of the received video; to enable the viewing client to simultaneously watch multiple video sources using conventional video streaming technology, it is possible to reduce the resolution, i.e., horizontal & vertical dimensions, of the video images, reduce the frame rate of the video stream, and/or to increase the compression factor used to compress the video stream into a lower bitrate to alleviate network band width/data rate; par. 0034, a video can be encoded with the optimal video stream type/rate, including optimal bitrate based on network bandwidth or data rates; the system can obviously provide a plurality of predetermined bitrates that corresponds to maximum effective data rates of network connections of playback devices).

8.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon-Ma, as applied to claim 2 above, in view of Shen et al. (US Publication 2006/0039481) (hereinafter Shen). 
Regarding claim 8, Brannon-Ma discloses the method of claim 2.  
Brannon-Ma does not explicitly disclose wherein the playback device can transition between the plurality of alternative streams without the need to resample the alternative streams or add padding rows and columns to the decoded video to fit to a display resolution of the display of the playback device.
Shen discloses wherein the playback device can transition between the plurality of alternative streams without the need to resample the alternative streams or add padding rows and columns to the decoded video to fit to a display resolution of the display of the playback device (Shen, par. 0017, scaling each pixel of a video by modifying a video frame to change relationship between the number of pixels of a display device and the number of pixels of a video frame, according to an algorithm, using all or a subset of the pixels of the video; further, a playback unit can scale each pixel of a video by modifying a video frame to change relationship between the number of pixels of a display device and the number of pixels of a video frame using all or a subset of the pixels of the video. Therefore, there is no need to resample the alternative streams or add padding rows and columns to the decoded video to fit to a display resolution). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Shen's feature into Brannon-Ma's system for enhancing user’s viewing experience.

9.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brannon-Ma, as applied to claim 2 above, in view of McInnis et al. (US Publication 2011/0280307, hereinafter McInnis). 
Regarding claim 18, Brannon-Ma discloses the method of claim 2.  
Brannon-Ma does not explicitly disclose but McInnis discloses wherein each pixel of the encoded source video data of a given alternative video stream is scaled based on the resolution and the sample aspect ratio of the encoding combination of the given alternative video stream to an integer number of pixels on a display of a playback device (McInnis, para. 0020, video processing device 102 may be operable to utilize a plurality of scaling factors to produce different bit rates in the plurality of video bit streams by varying a number of pixels per frame in different versions of the same video sample, i.e., different resolution; similarly the shape of the pixels, sample aspect ratios, can be altered, i.e. between square to non-square as known in the art to provide different display aspect ratios, see Brannon, para. 0065 above; McInnis, para. 0053, for a 1920.times.1080, high definition video frame size, the number of bits per pixel may range from approximately 15 to 2.  At approximately 3 or 4 bits per pixel, artifacts may be perceived by a viewer.  Rather than lowering the bits per pixel, the compressor 306 may first scale frame size, for example, to 1280.times.720 or to 960.times.540. This scaling may enable the compressor 306 to utilize a greater number of bits per pixel; similarly, by using various sets of resolutions, this scaling may also enable each pixel of encoded video is scaled to an integer number of pixels on a display of the playback device; see also Shen et al., US Publication 2006/0039481, para. 0017, as disclosed above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate McInnis’s features into Brannon’s invention for enhancing user’s viewing experience by providing the best display option for user’s display device.

Consideration of Reference/Prior Art
10.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484